Exhibit 10.2

LIPID SCIENCES, INC.

2000 STOCK OPTION PLAN
(As Amended on December 14, 2006)


SECTION 1.              PURPOSE

The purpose of the Lipid Sciences, Inc. 2000 Stock Option Plan (the “Plan”) is
to promote the best interests of Lipid Sciences, Inc. (the “Company”), its
subsidiaries and its stockholders by providing for the acquisition of an equity
interest in the Company by officers, directors, employees, and consultants who
perform valuable services for the Company and to enable the Company to attract
and retain the services of such individuals upon whose judgment, interest,
skills, and special effort the successful conduct of its operation is largely
dependent.


SECTION 2.              EFFECTIVE DATE

The Plan is effective as of May 19, 2000, subject to approval by the
stockholders of the Company within twelve (12) months after the date of adoption
of the Plan by the Board of Directors of the Company (the “Board”).


SECTION 3.              ADMINISTRATION

The Plan will be administered and interpreted by a committee selected by the
Board, which will consist of not less than two members of the Board (the
“Committee”).  If at any time the Committee will not be in existence, the Board
will administer the Plan and all references to the Committee herein will include
the Board.  The Board may, in its discretion, delegate to another committee of
the Board or to one or more senior officers of the Company any or all of the
authority and responsibility of the Committee, except to the extent prohibited
by any applicable law or rules.  Any such allocation or delegation may be
revoked by the Board at any time.  If the Board has delegated to any other
committee or one or more officers the authority and responsibility of the
Committee, all references to the Committee herein will include the other
committee or one or more officers.

Subject to the provisions of the Plan and applicable law, the Committee will
have complete power and authority to (a) interpret and administer the Plan and
any instrument or agreement relating to, or made under, the Plan; (b) make
factual determinations; (c) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it will deem appropriate for the proper
administration of the Plan; (d) select those individuals who will receive awards
under the Plan; (e) determine the terms, conditions, restrictions and other
provisions of awards; and (f) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.  The Committee’s decisions and determinations under the Plan need not
be uniform and may be made selectively among participants, whether or not they
are similarly situated.  Any determination of the Committee under the Plan may
be made without notice or meeting of the Committee by a writing signed by a
majority of the Committee members.  The Committee’s determinations on the
matters referred to in this paragraph will be conclusive.


--------------------------------------------------------------------------------



SECTION 4.              ELIGIBILITY AND PARTICIPATION

Participants in the Plan will be selected by the Committee from among those
officers, employees and directors of the Company and its subsidiaries, as the
Committee may designate from time to time.  The Committee will consider such
factors as it deems appropriate in selecting participants and in determining the
type and amount of their respective awards.  The Committee’s designation of a
participant in any year will not require the Committee to designate such person
to receive an award in any other year.


SECTION 5.              STOCK SUBJECT TO PLAN


5.1           NUMBER.

(a)           Subject to adjustment as provided in Section 5.3, the total number
of shares of Common Stock, $.01 par value, of the Company (“Stock”), which may
be issued under the Plan will be 2,000,000.  The shares to be delivered under
the Plan may consist, in whole or in part, of authorized but unissued Stock or
treasury Stock.

(b)           If required by Rule 260.140.45 of the California Corporate
Securities Law of 1968, at no time will the total number of shares issuable upon
exercise of all outstanding options and the total number of shares provided for
under any stock bonus or similar plan of the Company, if any, exceed 30% of the
then outstanding shares of the Company (including convertible preferred stock on
an as-if converted basis, if any), unless a higher percentage is approved by at
least two-thirds of the outstanding shares entitled to vote.


5.2           UNUSED STOCK; UNEXERCISED RIGHTS.  IF, AFTER THE EFFECTIVE DATE OF
THE PLAN, ANY SHARES OF STOCK SUBJECT TO AN AWARD GRANTED UNDER THE PLAN ARE
FORFEITED OR IF AN AWARD OTHERWISE TERMINATES, EXPIRES OR IS CANCELED PRIOR TO
THE DELIVERY OF ALL OF THE SHARES OF STOCK OR OF OTHER CONSIDERATION ISSUABLE OR
PAYABLE PURSUANT TO SUCH AWARD, THEN THE NUMBER OF SHARES OF STOCK COUNTED
AGAINST THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN IN CONNECTION WITH THE
GRANT OF SUCH AWARD, WILL AGAIN BE AVAILABLE FOR THE GRANTING OF ADDITIONAL
AWARDS UNDER THE PLAN TO THE EXTENT DETERMINED TO BE APPROPRIATE BY THE
COMMITTEE.


5.3           ADJUSTMENT IN CAPITALIZATION.  IN THE EVENT OF ANY DIVIDEND OR
OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, STOCK, OTHER SECURITIES OR
OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, OR OTHER
SIMILAR CORPORATE TRANSACTION OR EVENT, APPROPRIATE ADJUSTMENTS SHALL BE MADE
TO: (A) THE NUMBER AND TYPE OF SHARES OF STOCK SUBJECT TO THE PLAN AND WHICH
THEREAFTER MAY BE MADE THE SUBJECT OF AWARDS UNDER THE PLAN; (B) THE NUMBER AND
TYPE OF SHARES OF STOCK SUBJECT TO OUTSTANDING AWARDS; AND (C) THE GRANT,
PURCHASE OR EXERCISE PRICE WITH RESPECT TO ANY AWARD; PROVIDED, HOWEVER, IN EACH
CASE, THAT WITH RESPECT TO AWARDS OF INCENTIVE STOCK OPTIONS NO SUCH ADJUSTMENT
WILL BE AUTHORIZED TO THE EXTENT THAT SUCH AUTHORITY WOULD CAUSE SUCH OPTIONS TO
BE TREATED AS INCENTIVE STOCK OPTIONS; AND PROVIDED FURTHER, HOWEVER, UNLESS THE
BOARD SPECIFIES OTHERWISE, ANY SECURITIES ISSUABLE AS A RESULT OF ANY SUCH
ADJUSTMENT SHALL BE ROUNDED TO THE NEXT LOWER WHOLE SECURITY.

2


--------------------------------------------------------------------------------



SECTION 6.              TERM OF THE PLAN

No award will be made under the Plan after May 19, 2010 (the “Termination
Date”).  However, unless otherwise expressly provided in the Plan or in an
applicable award agreement, any award granted before the Termination Date may
extend beyond the Termination Date and, to the extent set forth in the Plan, the
authority of the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such award, or to waive any conditions or restrictions with
respect to any such award, and the authority of the Board to amend the Plan,
will extend beyond the Termination Date.


SECTION 7.              STOCK OPTIONS


7.1           GRANT OF OPTIONS.  OPTIONS MAY BE GRANTED TO PARTICIPANTS AT ANY
TIME AND FROM TIME TO TIME AS WILL BE DETERMINED BY THE COMMITTEE.  THE
COMMITTEE WILL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER, TERMS AND
CONDITIONS OF OPTIONS GRANTED TO A PARTICIPANT.  THE COMMITTEE ALSO WILL
DETERMINE WHETHER AN OPTION IS TO BE AN INCENTIVE STOCK OPTION WITHIN THE
MEANING OF SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR A NONQUALIFIED STOCK OPTION.  IF AN OPTION FAILS AT ANY TIME TO MEET
THE REQUIREMENTS FOR AN INCENTIVE STOCK OPTION UNDER SECTION 422 OF THE CODE,
SUCH OPTION, TO THE EXTENT THE REQUIREMENTS OF SECTION 422 OF THE CODE ARE NOT
MET, WILL BE TREATED AS A NONQUALIFIED STOCK OPTION FOR FEDERAL INCOME TAX
PURPOSES AUTOMATICALLY WITHOUT FURTHER ACTION BY THE COMMITTEE, EFFECTIVE AS OF
THE FIRST DATE ON WHICH ANY SUCH REQUIREMENT WAS NOT MET.  ONLY INDIVIDUALS WHO
ARE EMPLOYEES OF THE COMPANY OR ONE OF ITS SUBSIDIARIES AT THE TIME OF GRANT MAY
RECEIVE GRANTS OF INCENTIVE STOCK OPTIONS.


7.2           EXERCISE PRICE.  THE EXERCISE PRICE OF EACH OPTION GRANTED UNDER
THE PLAN WILL BE ESTABLISHED BY THE COMMITTEE OR WILL BE DETERMINED BY A METHOD
ESTABLISHED BY THE COMMITTEE AT THE TIME THE OPTION IS GRANTED; EXCEPT THAT,
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, THE EXERCISE PRICE WILL NOT BE
LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF A SHARE OF
STOCK AS OF THE PRICING DATE (AS DEFINED BELOW), AS DETERMINED UNDER SECTION 7.5
(THE “FAIR MARKET VALUE”), AND PROVIDED FURTHER, THAT, IF AN OPTION IS GRANTED
TO A CALIFORNIA RESIDENT WHO IS A 10% STOCKHOLDER (AS DEFINED BELOW), THE
EXERCISE PRICE WILL NOT BE LESS THAN 110% OF THE FAIR MARKET VALUE OF A SHARE OF
STOCK AS OF THE PRICING DATE.  FOR PURPOSES OF THE PRECEDING SENTENCE, THE
“PRICING DATE” WILL BE THE DATE ON WHICH THE OPTION IS GRANTED, EXCEPT THAT THE
COMMITTEE MAY PROVIDE THAT:  (A) THE PRICING DATE IS THE DATE ON WHICH THE
RECIPIENT IS HIRED OR PROMOTED (OR SIMILAR EVENT) IF THE GRANT OF THE OPTION
OCCURS NOT MORE THAN 90 DAYS AFTER THE DATE OF SUCH HIRING, PROMOTION OR OTHER
EVENT; AND (B) IF AN OPTION IS GRANTED IN TANDEM WITH, OR IN SUBSTITUTION FOR,
AN OUTSTANDING AWARD, THE PRICING DATE IS THE DATE OF GRANT OF SUCH OUTSTANDING
AWARD.  IN THE CASE OF THE GRANT OF AN INCENTIVE STOCK OPTION, THE EXERCISE
PRICE WILL EQUAL ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF A SHARE
OF STOCK ON THE DATE OF GRANT; PROVIDED, HOWEVER, THAT IF AN INCENTIVE STOCK
OPTION IS GRANTED TO ANY EMPLOYEE WHO, AT THE TIME OF GRANT, OWNS SHARES OF
COMPANY STOCK POSSESSING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY (A “10% STOCKHOLDER”), THE
EXERCISE PRICE PER SHARE WILL NOT BE LESS THAN 110% OF THE FAIR MARKET VALUE OF
A SHARE OF STOCK ON THE DATE OF GRANT.

3


--------------------------------------------------------------------------------



7.3           TERM AND EXERCISE OF OPTIONS.

(a)           Incentive Stock Options.  Incentive stock options will be
exercisable over not more than ten (10) years after the date of grant (or five
(5) years in the case of a 10% Stockholder) and will terminate not later than
three (3) months after termination of employment for any reason other than death
or disability, as determined by the Committee, except as otherwise provided by
the Committee.  If the participant should die while employed or within three (3)
months after termination of employment, then the right of the participant’s
successor in interest to exercise an incentive stock option will terminate not
later than twelve (12) months after the date of death, except as otherwise
provided by the Committee.  In all other respects, the terms of any incentive
stock option granted under the Plan will comply with the provisions of Section
422 of the Code (or any successor provision thereto) and any regulations
promulgated thereunder.

(b)           Nonqualified Stock Options.  Nonqualified stock options will be
exercisable as determined by the Committee and will terminate at such time as
the Committee will determine and specify in the option agreement.

(c)           California Residents.  With respect to options granted to
participants who are residents of California and are not officers, directors, or
consultants:

(1)

Options will become exercisable at a rate of at least 20% per year over five (5)
years from the date the option is granted, subject to reasonable conditions such
as continued employment with the Company.

 

 

 

 

(2)

Unless employment is terminated for cause as defined by applicable law or the
terms of the Plan or option agreement or a contract of employment, the right to
exercise in the event of termination of employment, to the extent that the
participant is otherwise entitled to exercise on the date employment terminates,
will be (A) at least six (6) months from the date of termination if termination
was caused by death or disability, and (B) at least thirty (30) days from the
date of termination if termination was caused by some reason other than death or
disability.

 

 

 

 

(3)

An exercise period of not more than 120 months from the date the option is
granted.

 

This Section 7.3 (c) is intended to comply with Rule 260.190.41(f) promulgated
under the California Corporate Securities Law of 1968 (the “California
Securities Laws”), and that if Rule is repealed, this Section 7.3(c) will be of
no more effect.

7.4           Option Agreement.  Each option will be evidenced by an option
agreement that will specify the type of option granted, the date of grant, the
exercise price, the duration of the

4


--------------------------------------------------------------------------------


option, the number of shares of Stock to which the option pertains and such
other conditions and provisions as the Committee will determine.


7.5           FAIR MARKET VALUE.  THE FAIR MARKET VALUE OF A SHARE OF STOCK WILL
BE AS REASONABLY DETERMINED BY THE COMMITTEE PURSUANT TO SUCH METHODS OR
PROCEDURES AS WILL BE ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE.


7.6           PAYMENT.  SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 7.6,
THE FULL EXERCISE PRICE FOR SHARES OF STOCK PURCHASED UPON THE EXERCISE OF ANY
OPTION WILL BE PAID AT THE TIME OF SUCH EXERCISE.  THE COMMITTEE WILL DETERMINE
THE METHODS AND THE FORMS FOR PAYMENT OF THE EXERCISE PRICE OF OPTIONS,
INCLUDING BY EFFECTIVE RECEIPT OF CASH OR, TO THE EXTENT PERMITTED BY THE
COMMITTEE, OTHER MATURE SHARES OF THE COMPANY (AS DEFINED BY U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES) HAVING A THEN FAIR MARKET VALUE EQUAL TO THE
EXERCISE PRICE OF SUCH SHARES, OR ANY COMBINATION THEREOF.  UPON RECEIPT OF THE
PAYMENT OF THE ENTIRE EXERCISE PRICE FOR THE SHARES SO PURCHASED, CERTIFICATES
FOR SUCH SHARES WILL BE DELIVERED TO THE PARTICIPANT.


7.7           LIMITS ON INCENTIVE STOCK OPTIONS.  EACH INCENTIVE STOCK OPTION
WILL PROVIDE THAT TO THE EXTENT THE AGGREGATE FAIR MARKET VALUE OF THE STOCK ON
THE DATE OF GRANT WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE
BY A PARTICIPANT FOR THE FIRST TIME DURING ANY CALENDAR YEAR UNDER THE PLAN OR
ANY OTHER PLAN OF THE COMPANY EXCEEDS $100,000, THEN SUCH OPTION AS TO THE
EXCESS WILL BE TREATED AS A NONQUALIFIED STOCK OPTION.


7.8           CERTAIN REPLACEMENT OPTIONS.  WITHOUT IN ANY WAY LIMITING THE
AUTHORITY OF THE COMMITTEE TO MAKE GRANTS OF OPTIONS TO PARTICIPANTS HEREUNDER,
AND IN ORDER TO INDUCE PARTICIPANTS TO RETAIN OWNERSHIP OF THE STOCK ACQUIRED
UPON THE EXERCISE OF OPTIONS, THE COMMITTEE WILL HAVE THE AUTHORITY (BUT NOT AN
OBLIGATION) TO INCLUDE WITHIN ANY AGREEMENT SETTING FORTH THE TERMS OF ANY
OPTIONS (OR ANY AMENDMENT THERETO) A PROVISION ENTITLING A PARTICIPANT TO
FURTHER OPTIONS (“REPLACEMENT OPTIONS”) IN THE EVENT THE PARTICIPANT EXERCISES
ANY OPTIONS (INCLUDING A REPLACEMENT OPTION) UNDER THE PLAN, IN WHOLE OR IN
PART, BY SURRENDERING PREVIOUSLY ACQUIRED SHARES OF STOCK.  ANY SUCH REPLACEMENT
OPTIONS WILL (A) BE NONQUALIFIED STOCK OPTIONS, EXERCISABLE AT A PURCHASE PRICE,
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, OF ONE HUNDRED PERCENT (100%) OF
THE FAIR MARKET VALUE OF THE SHARES OF STOCK ON THE DATE THE REPLACEMENT OPTIONS
ARE GRANTED; (B) BE FOR A NUMBER OF SHARES OF STOCK EQUAL TO THE NUMBER OF
SHARES SURRENDERED; (C) ONLY BECOME EXERCISABLE ON THE TERMS SPECIFIED BY THE
COMMITTEE IN THE EVENT THE PARTICIPANT HOLDS, FOR A MINIMUM PERIOD OF TIME
PRESCRIBED BY THE COMMITTEE, THE SHARES OF STOCK THE PARTICIPANT ACQUIRED UPON
THE EXERCISE IN CONNECTION WITH WHICH THE REPLACEMENT OPTIONS WERE ISSUED; AND
(D) BE SUBJECT TO SUCH OTHER TERMS AND CONDITIONS AS THE COMMITTEE MAY
DETERMINE.


7.9           DELIVERY OF FINANCIAL STATEMENTS.  TO THE EXTENT REQUIRED BY THE
CALIFORNIA SECURITIES LAWS OR OTHER APPLICABLE LAWS, THE COMPANY WILL DELIVER
ANNUALLY TO EACH PARTICIPANT FINANCIAL STATEMENTS OF THE COMPANY; PROVIDED,
HOWEVER, THAT THE COMPANY WILL NOT BE REQUIRED TO DELIVER FINANCIAL STATEMENTS
TO PARTICIPANTS WHOSE DUTIES IN CONNECTION WITH THE COMPANY ASSURE THEM ACCESS
TO EQUIVALENT INFORMATION, BUT MAY DO SO IN ITS SOLE DISCRETION.

5


--------------------------------------------------------------------------------



SECTION 8.              OTHER AWARDS


8.1           OTHER STOCK-BASED AWARDS.  OTHER AWARDS, VALUED IN WHOLE OR IN
PART BY REFERENCE TO, OR OTHERWISE BASED ON, SHARES OF STOCK, MAY BE GRANTED
EITHER ALONE OR IN ADDITION TO OR IN CONJUNCTION WITH ANY AWARDS DESCRIBED IN
THIS PLAN FOR SUCH CONSIDERATION, IF ANY, AND IN SUCH AMOUNTS AND HAVING SUCH
TERMS AND CONDITIONS AS THE BOARD MAY DETERMINE.


8.2           OTHER BENEFITS.  THE BOARD WILL HAVE THE RIGHT TO PROVIDE TYPES OF
BENEFITS UNDER THE PLAN IN ADDITION TO THOSE SPECIFICALLY LISTED, IF THE BOARD
BELIEVES THAT SUCH BENEFITS WOULD FURTHER THE PURPOSES FOR WHICH THE PLAN WAS
ESTABLISHED.


SECTION 9.              TRANSFERABILITY

Each award granted under the Plan will be exercised only by the participant
during his lifetime and will not be transferable other than by will or the laws
of descent and distribution, except that a participant may, to the extent
allowed by the Committee, subject to compliance with applicable securities laws,
and only to the extent permitted by applicable securities laws, (a) designate in
writing a beneficiary to exercise the award after the participant’s death; or
(b) transfer an award.  An incentive stock option will not, in any case, be
transferable other than by will or the laws of descent and distribution.


SECTION 10.            RIGHTS OF PARTICIPANTS

Nothing in the Plan will interfere with or limit in any way the right of the
Company to terminate any participant’s employment or service at any time nor
confer upon any participant any right to continue in the employ or service of
the Company or its subsidiaries.


SECTION 11.            CHANGE OF CONTROL

11.1         Definition.  “Change of Control” means (i) a reorganization,
merger, share exchange or consolidation of the Company with one or more other
corporations or other entities as a result of which the holders of the Shares as
a group receive less than 50% of the voting power of the capital stock or other
interests of the surviving or resulting corporation or entity; (ii) the sale of
all or substantially all of the assets of the Company; or (iii) the liquidation
or dissolution of the Company.

11.2         General.  In the event of a Change of Control, the Committee in its
discretion may take one or more of the following actions: (a) adjust the award
as provided in Section 5.3, (b) cause the award to be assumed, or a new right
substituted therefore, by another entity; or (c) make such other provision as
the Committee may consider equitable and in the best interests of the Company.

Notwithstanding anything contained in this Section 11.2, the Committee may, in
its sole and absolute discretion, amend, modify or rescind the provisions of
Section 11.2 if it determines that the operation of this Section 11.2 may
prevent a transaction in which the Company or any affiliate is a party from
being accounted for on a pooling-of-interests basis, or prevent the Change of
Control from receiving desired tax treatment, including without limitation

6


--------------------------------------------------------------------------------


requiring that each participant will receive a replacement or substitute award
issued by the surviving or acquiring corporation.

11.3         Vesting.  Effective upon a Change of Control, the vesting of each
award shall accelerate by the number of months such award has previously vested.


SECTION 12.            AMENDMENT, MODIFICATION AND TERMINATION OF PLAN


12.1         AMENDMENTS AND TERMINATION.  THE BOARD MAY, AT ANY TIME, AMEND,
ALTER, SUSPEND, DISCONTINUE OR TERMINATE THE PLAN; PROVIDED, HOWEVER, THAT
STOCKHOLDER APPROVAL OF ANY AMENDMENT OF THE PLAN WILL BE OBTAINED IF OTHERWISE
REQUIRED BY THE CODE OR ANY RULES PROMULGATED THEREUNDER (IN ORDER TO ALLOW FOR
INCENTIVE STOCK OPTIONS TO BE GRANTED UNDER THE PLAN).  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, AND SUBJECT TO SUCH STOCKHOLDER APPROVAL AS MAY OTHERWISE BE
REQUIRED, THE COMMITTEE MAY ALSO AMEND THE PLAN, PROVIDED THAT ANY SUCH
AMENDMENTS WILL BE REPORTED TO THE BOARD.  TERMINATION OF THE PLAN WILL NOT
AFFECT THE RIGHTS OF PARTICIPANTS WITH RESPECT TO AWARDS PREVIOUSLY GRANTED TO
THEM, AND ALL UNEXPIRED AWARDS WILL CONTINUE IN FORCE AND EFFECT AFTER
TERMINATION OF THE PLAN EXCEPT AS THEY MAY LAPSE OR BE TERMINATED BY THEIR OWN
TERMS AND CONDITIONS.  THE COMMITTEE, SUBJECT TO THE SAME STOCKHOLDER APPROVAL
REQUIREMENTS SET FORTH ABOVE, MAY AMEND AN AWARD AGREEMENT AT ANY TIME; PROVIDED
THAT NO AMENDMENT MAY, IN THE ABSENCE OF WRITTEN CONSENT TO THE CHANGE BY THE
AFFECTED PARTICIPANT (OR, IF THE PARTICIPANT IS NOT THEN LIVING, THE AFFECTED
BENEFICIARY), ADVERSELY AFFECT THE RIGHTS OF ANY PARTICIPANT OR BENEFICIARY
UNDER ANY AWARD GRANTED UNDER THE PLAN PRIOR TO THE DATE SUCH AMENDMENT IS
ADOPTED.


12.2         WAIVER OF CONDITIONS.  THE COMMITTEE MAY, IN WHOLE OR IN PART,
WAIVE ANY CONDITIONS OR OTHER RESTRICTIONS WITH RESPECT TO ANY AWARD GRANTED
UNDER THE PLAN.


SECTION 13.            TAXES

No later than the date as of which an amount first becomes includable in the
gross income of a participant for federal income tax purposes with respect to
any award under the Plan, the participant will pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount.  If approved by the Committee, withholding obligations
arising with respect to awards granted to participants under the Plan may be
settled with shares of Stock previously owned by the participant; provided,
however, that the participant may not settle such obligations with Stock that is
received upon exercise of the option that gives rise to the withholding
requirement.  The obligations of the Company under the Plan will be conditioned
on such payment or arrangements, and the Company and any subsidiary will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the participant.  The Committee may establish such
procedures as it deems appropriate for the settling of withholding obligations
with shares of Stock.

7


--------------------------------------------------------------------------------



SECTION 14.            MISCELLANEOUS


14.1         STOCK TRANSFER RESTRICTIONS.

(a)           Shares of Stock purchased under the Plan may not be sold or
otherwise disposed of except (i) pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”), or in a transaction
which, in the opinion of counsel for the Company, is exempt from registration
under the Act; and (ii) in compliance with state securities laws.  Further, as a
condition to issuance of shares of Stock purchased under the Plan, the
participant or his heirs, legatees or legal representatives, as the case may be,
will execute and deliver to the Company a restrictive stock transfer agreement
in such form, and subject to such terms and conditions, as will be reasonably
determined or approved by the Board, which agreement, among other things, may
impose certain restrictions on the sale or other disposition of any shares of
Stock acquired under the Plan.  The Board may waive the foregoing restrictions,
in whole or in part, in any particular case or cases or may terminate such
restrictions whenever the Board determines that such restrictions afford no
substantial benefit to the Company.

(b)           All certificates for shares delivered under the Plan pursuant to
any award or the exercise thereof will be subject to such stock transfer orders
and other restrictions as the Committee may deem advisable under the Plan and
any applicable federal or state securities laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
references to such restrictions.


14.2         OTHER PROVISIONS.  THE GRANT OF ANY AWARD UNDER THE PLAN MAY ALSO
BE SUBJECT TO OTHER PROVISIONS (WHETHER OR NOT APPLICABLE TO THE BENEFIT AWARDED
TO ANY OTHER PARTICIPANT) AS THE COMMITTEE DETERMINES APPROPRIATE, INCLUDING,
WITHOUT LIMITATION, PROVISIONS FOR (A) THE PARTICIPANT’S AGREEMENT TO ABIDE BY
ANY NONDISCLOSURE OR NONCOMPETE REQUIREMENTS OR OTHER RESTRICTIONS AS SPECIFIED
IN THE PARTICIPANT’S AWARD AGREEMENT; (B) ONE OR MORE MEANS TO ENABLE
PARTICIPANTS TO DEFER RECOGNITION OF TAXABLE INCOME RELATING TO AWARDS OR CASH
PAYMENTS DERIVED THEREFROM; (C) THE PURCHASE OF STOCK UNDER OPTIONS IN
INSTALLMENTS; OR (D) THE FINANCING OF THE PURCHASE OF STOCK UNDER THE OPTIONS IN
THE FORM OF A PROMISSORY NOTE ISSUED TO THE COMPANY BY A PARTICIPANT ON SUCH
TERMS AND CONDITIONS AS THE COMMITTEE DETERMINES.


14.3         AWARD AGREEMENT.  NO PERSON WILL HAVE ANY RIGHTS UNDER ANY AWARD
GRANTED UNDER THE PLAN UNLESS AND UNTIL THE COMPANY AND THE PARTICIPANT TO WHOM
THE AWARD WAS GRANTED WILL HAVE EXECUTED AN AWARD AGREEMENT IN SUCH FORM AS WILL
HAVE BEEN APPROVED BY THE COMMITTEE.


14.4         NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OR OTHER SECURITIES
WILL BE ISSUED OR DELIVERED PURSUANT TO THE PLAN, AND THE COMMITTEE WILL
DETERMINE (EXCEPT AS OTHERWISE PROVIDED IN THE PLAN) WHETHER CASH, OTHER
SECURITIES OR OTHER PROPERTY WILL BE PAID OR TRANSFERRED IN LIEU OF ANY
FRACTIONAL SHARES OR OTHER SECURITIES, OR WHETHER SUCH FRACTIONAL SHARES OR
OTHER SECURITIES OR ANY RIGHTS THERETO WILL BE CANCELED, TERMINATED OR OTHERWISE
ELIMINATED.

8


--------------------------------------------------------------------------------



SECTION 15.            LEGAL CONSTRUCTION


15.1         REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS UNDER THE PLAN AND THE
ISSUANCE OF SHARES OF STOCK IN CONNECTION WITH AN AWARD, WILL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES AND REGULATIONS, AND TO SUCH APPROVALS BY ANY
GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED.


15.2         GOVERNING.  THE PLAN, AND ALL AGREEMENTS HEREUNDER, WILL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE.


15.3         SEVERABILITY.  IF ANY PROVISION OF THE PLAN OR ANY AWARD AGREEMENT
OR ANY AWARD (A) IS OR BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY JURISDICTION, OR AS TO ANY PERSON OR OPTION, OR (B) WOULD
DISQUALIFY THE PLAN, ANY AWARD AGREEMENT OR ANY AWARD UNDER ANY LAW DEEMED
APPLICABLE BY THE COMMITTEE, THEN SUCH PROVISION WILL BE CONSTRUED OR DEEMED
AMENDED TO CONFORM TO APPLICABLE LAWS, OR IF IT CANNOT BE SO CONSTRUED OR DEEMED
AMENDED WITHOUT, IN THE DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE
INTENT OF THE PLAN, ANY AWARD AGREEMENT OR THE AWARD, THEN SUCH PROVISION WILL
BE STRICKEN AS TO SUCH JURISDICTION, PERSON OR AWARD, AND THE REMAINDER OF THE
PLAN, ANY SUCH AWARD AGREEMENT AND ANY SUCH AWARD WILL REMAIN IN FULL FORCE AND
EFFECT.

9


--------------------------------------------------------------------------------